The Court said that they did not understand the state of demand containing a charge of. trespass, for entering on the land of the plaintiff, hut for burning his hay; and that they had not been so strict as to reverse judgments of justice^ courts, in personal actions of this nature, for neglecting to state the name of the county or township, or in other words, laying a venue.
It was then contended, that the justice had committed error in not trying the plea in abatement, or passing judgment on it before proceeding to try the cause:
But the Court said, that the pretended plea In abatement was a nullity; that if any thing could be understood by it, it, was an averment [*] or declaration on the part of the defendant, that the plaintiff had not stated his demand in a right manner, because that he, the defendant was not guilty, which was perfect nonsense, and the justice was not bound to take notice of it.
Judgment affirmed,